Citation Nr: 0803063	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-28 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy.  

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction over the veteran's claims file 
was later transferred to the Boston, Massachusetts, RO.  

The issue of entitlement to service connection for bilateral 
hearing loss being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has bilateral diabetic retinopathy attributable 
to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for bilateral diabetic retinopathy is 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time.

Any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310.  

Service connection has been established for diabetes 
mellitus.  The veteran contends that he has an eye 
disability, specifically diabetic retinopathy, as a result of 
diabetes mellitus.  The first diagnosis of diabetic 
retinopathy in the record was made by a private physician, D. 
S., M.D. in March 2006.  A letter from Dr. S. dated at that 
time notes mild nonproliferative diabetic retinopathy in the 
right eye.  Subsequently, a September 2006 letter from Dr. S. 
states that the veteran had mild nonproliferative diabetic 
retinopathy bilaterally.  

In February 2007, the veteran received a VA examination to 
address diabetic retinopathy.  The examiner noted the 
diagnosis of bilateral diabetic retinopathy made by the 
private physician, but the diagnosis offered after 
examination was "diabetes with very mild retinopathy, [left 
eye]."
 
There is some question, as outlined above, as to whether the 
veteran has diabetic retinopathy in both eyes.  The February 
2007 VA examiner only diagnosed diabetic retinopathy in the 
left eye, whereas the private physician has offered a 
diagnosis of bilateral diabetic retinopathy.  Both physicians 
have diagnosed diabetic retinopathy; thus, the disability is 
secondary to his service-connected diabetes mellitus type II.  
Affording the veteran the benefit of the doubt, service 
connection for bilateral diabetic retinopathy is thus 
granted.  


ORDER

Entitlement to service connection for bilateral diabetic 
retinopathy is granted.


REMAND

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(emphasis added).  

In February 2006, the veteran was afforded a VA audiologic 
examination.  The examiner stated that it was at least as 
likely as not that the veteran's bilateral hearing loss was 
related in some degree to noise exposure; however, the 
examiner did not make any distinction between the veteran's 
reported in-service and post-service noise exposure.  The 
examiner noted that the veteran had a history of noise 
exposure during his three and a half years in service and an 
almost forty year history of post-service noise exposure.  
Accordingly, the Board finds that a remand is necessary to 
obtain a medical opinion based upon a full review of the 
claims file, including the veteran's service medical records, 
and his history of noise exposure, both during and after 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide VA any 
evidence in his possession that might 
substantiate his claim of entitlement to 
service connection for bilateral hearing 
loss.

2.  Return the claims file to the same 
examiner that conducted the February 2006 
audiologic examination, if possible, in 
order to obtain an opinion on the 
etiology of the veteran's bilateral 
hearing loss.  The examiner is asked to 
address, based upon a full review of the 
claims file, including the veteran's 
service medical records, whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss is attributable to 
noise exposure in service, as opposed to 
post-service noise exposure.  If that 
examiner is unavailable, or if the 
requested opinion cannot be offered 
without a new examination, the veteran 
should be scheduled for an appropriate 
examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the veteran's claim remains 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


